As Filed With the Securities and Exchange Commission on August , 2014 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DYNATRONICS CORPORATION (Exact name of registrant as specified in its charter) Utah 87-0398434 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 7030 Park Centre Drive Cottonwood Heights, UT 84121 (801) 568-7000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Kelvyn H. Cullimore Chief Executive Officer Dynatronics Corporation 7030 Park Centre Drive Cottonwood Heights, UT 84121 (801) 568-7000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Terry Atkinson Chief Financial Officer Dynatronics Corporation 7030 Park Centre Drive Cottonwood Heights, UT 84121 (801) 568-7000 Kevin R. Pinegar, Esq. Wayne D. Swan, Esq. Durham Jones & Pinegar, P.C. 111 East Broadway, Suite 900 Salt Lake City, Utah 84111 (801) 415-3000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ Indicate by check mark if the registrant is a large accelerated filer, an accelerated file, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(do not check if a smaller reporting company) Smallerreportingcompany þ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered (1) Amount to be Registered Proposed Maximum Offering Price per Share Proposed Maximum Aggregate OfferingPrice Amountof RegistrationFee Common Stock (2
